  RECEIVED
    Case: 4:17-cv-02818-CDP            Doc. #: 171 Filed: 01/07/19 Page: 1 of 2 PageID #: 3131
   JAN - 7 2018
 U.S. DISTRICT COURT
EASTER~~~ITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                   MISSOURI EASTERN DIVISION

      DR. PATT MCGUIRE                              )
                                                    )
                       PLAINTIFF                    )
                                                    ) Cause NO. 4:17-cv-02818CDP
                                                    ) Federal Court
                                                    )
              VS.                                   )
                                                    )
      ST. LOUIS COUNTY, CLIFF FADDIS,               )
      CHERYL CAMPBELL, MARSHALL                     )
      DAY, BEN BURKEMPER                            )
                                                    )
                                                    )
                       DEFENDANTS                   )


          OBJECTION - PLAINTIFF OBJECT TO THE COURT'S STATEMENT IN THE
                           ORDER DATED JANUARY 4, 2019


              COME NOW the Plaintiff, Dr. Patt McGuire, pro se, respectfully object to the following

      statement within this Court's Order dated January 4, 2019, " ..... these documents and conclude

      that none provide any basis for relief." Every motion, objection, and request from the Court for

      "clarification" (Motion) is supported by F.R.C.P Rule 21- Motions to the Court and F.R.C.P Rule

      46- Objection to a Ruling or Order. All the fourteen documents were written with these Federal

      Rules of Civil Procedure as a guide.

              This is why the Plaintiff is asking the Court to honor the Plaintiff's responses to the

      Court's November 26, 2018 MEMORANDUM AND ORDER. The fourteen documents details

      are based on the language used in the Court's Orders on November 26, 2018 and January 4,

      2019. The Plaintiff did not write the Motions, Objections, and Request for Clarification

      (Motions) without the motivation from the Court's Memorandum and Order written on
Case: 4:17-cv-02818-CDP Doc. #: 171 Filed: 01/07/19 Page: 2 of 2 PageID #: 3132



November 26, 2018. It is, was, the Plaintiff's intent to use the law to gain justice and seek

fairness from the Court. BECAUSE IT IS THE LAW.

       From the beginning of this case, August 28, 2017, the Plaintiff has operated as a prose,

and has applied the law, with the understanding as a pro se. The Plaintiff is asking the Court to

consider all the circumstances that exist within this case.

                                                          Respectfully Submitted,

                                                          Dr. PATT MCGUIRE PH.D.
                                                          DEPUTY DETENTION JUVENILE
                                                          OFFICER

                                                          Isl Patt McGuire


Attorney Cynthia Lou Hoemann
41 South Central Ave
St. Louis, MO 63105
Attorney Priscilla Gunn
41 South Central Ave
St. Louis, MO 63105
                               Certificate of Service
      I certify that the foregoing is true and accurate copy of the foregoing OBJECTION -
   PLAINTIFF OBJECT TO THE COURT'S STATEMENT IN THE ORDER DATED
  JANUARY 4, 2019 was served via United States postal mail, postage prepaid, this 7ih day of
                 January of2019, and via the Court registry, upon the following.

Attorney Cynthia Lou Hoemann
41 South Central Ave
St. Louis, MO 63105
Attorney Priscilla Gunn                ~-   "---·------
41 South Central Ave
St. Louis, MO 63105

                                              ~---t;rc:sT]l).s,       mre
                                                          10164 Ventura Dr.
                                                          St. Louis, MO 63136
                                                          Patt.mcguire@yahoo.com
                                                          Deputy Detention Juvenile Officer
                                                          Plaintiff
